Continuation Sheet
Continuation of 12. because:
It remains the Examiner’s position that claims 1, 10, 12-14, 17, 20-21, 26-27, 30-31, 34-36 and 40-42 are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant’s arguments filed in response on 11/04/2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there is not teaching or suggestion to incorporate platelet shaped substrate coated metal oxides into the composition of Konokawa et al. 
First Applicant argues that because the coating of Konokawa et al. is intended to be used for the interior coating of can and Glausch et al. is directed to an outdoor, weather resistant coating, one of ordinary skill would not have looked to the teachings of Glausch et al. to modify the coating of Konokawa et al. These arguments are not found persuasive because both Konokawa et al. and Glausch et al. are directed to a composition having anticorrosive properties for metal articles. Thus one of ordinary skill in the art would have looked to the composition of Glausch et al. to modify the product of Konokawa et al. due to the similar effects and intended uses of the compositions.
Second, Applicant argues that the mechanism of corrosion resistance in the two references are materially different such that the inclusion of pigments having high aspect ratios in the composition of Konokawa et al. would not have been obvious to one of ordinary skill in the art. The Examiner disagrees. Glausch et al. specifically discloses that the inclusion of the platelet type pigments into organic coatings results in the formation of a barrier with reduction in permeability of the coating with would therefore protect the metallic substrate material to be 
Third, Applicant argues that the pigments of Glausch et al. are known to provide coloration which would allegedly be contrary to the intended purpose of Konokawa et al. The Examiner disagrees. While the platelike support structures used in the of Glausch et al. may a pearl luster pigment as disclosed in col.5, lines 34-36 of Glasuch et al., other supports may be used including glass and clay support materials. (col. line 8-10). This is because the design of the platelet pigments is not to provide a coloration to the coating to anti-corrosive effect. Therefore it would be possible to design platelets which impart minimal to no coloration. Furthermore, Konokawa et al. teaches that the amount of colorant can be reduced (par. [0037]) which does not imply that a complete lack of coloration is the intended purpose. Therefore a combination of teachings which would provide a coloring effect to the composition of Konokawa et al. would not render the invention unsatisfactory for its intended purpose.
With respect to the rejections over Kunz et al., Applicant argues that one of ordinary skill in the art would not have looked to the teachings of Kunz et al. due to the fact that the coating composition is different in composition and intended use and that Kunz et al. teaches away from a coating composition involving the use of aromatic polymers. (Applicant’s reply, pages 8-9). It remains the Examiner’s positioned that the teachings of Kunz et al. regarding the amount of solvent to adjust the viscosity of a coating would remain relevant to disclosure of Konokawa et 
With respect to Applicant’s arguments regarding the rejections of claim 10, 12-14, 26 and 40, Applicant argues that it is unclear why one of ordinary skill in the art would include inorganic particles to the coating of Konokawa et al. since they are designed to be used inside a can. Applicant et al. further argues that the present invention demonstrates unexpected results.
The Examiner notes that while Konokawa et al. intends the coating to be used in the interior of a can, the reference is not particularly limited thereto. Furthermore, rendering the interior surface abrasion resistant would be beneficial depending of the contents within the can which could damage the coating and result in the underlying metallic substrate from becoming prone to corrosion. With respect to the arguments regarding unexpected results, the present claims are not commensurate in scope with the evidence shown in Table 1 and are therefore not persuasive for showing unexpected results.

With respect to Applicant’s arguments regarding the rejection of claim 41, the arguments regarding unexpected results are not found persuasive to overcome the prima facie case of obviousness set for in the rejections made of record on 05/25/2021. The present claims are not commensurate in scope with the evidence shown in Table 1 and are therefore not persuasive for showing unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/16/2021